UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011. OR □ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-13611 SPARTAN MOTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Michigan (State or Other Jurisdiction of Incorporation or Organization) 38-2078923 (I.R.S. Employer Identification No.) 1541 Reynolds Road Charlotte, Michigan (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(517)543-6400 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2011 Common stock, $.01 par value 33,343,916 shares SPARTAN MOTORS, INC. INDEX Page FORWARD-LOOKING STATEMENTS 3 PART I.FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets – March 31, 2011 (unaudited) and December 31, 2010 4 Condensed Consolidated Statements of Income - Three Months Ended March 31, 2011 and 2010 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2011 and 2010 (Unaudited) 6 Condensed Consolidated Statement of Shareholders’ Equity - Three Months Ended March 31, 2011 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II.OTHER INFORMATION Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 30 SIGNATURES 31 EXHIBIT INDEX 2 FORWARD-LOOKING STATEMENTS There are certain statements within this Report that are not historical facts.These statements are called “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. These statements involve important known and unknown risks, uncertainties and other factors and can be identified by phrases using “estimate,” “anticipate,” “believe,” “project,” “expect,” “intend,” “predict,” “potential,” “future,” “may,” “should” and similar expressions or words. Our future results, performance or achievements may differ materially from the results, performance or achievements discussed in the forward-looking statements. There are numerous factors that could cause actual results to differ materially from the results discussed in forward-looking statements, including, among others: • Constrained state and municipal budgets may have a negative effect on the Company’s business and its operations. • The integration of businesses or assets we have acquired or may acquire in the future, and the disposition of businesses or assets we have determined to divest, involves challenges that could disrupt our business and harm our financial condition. • When we introduce new products, we may incur expenses that we did not anticipate, such as recall expenses, resulting in reduced earnings. • Changes in economic conditions, including changes in interest rates, credit availability, financial market performance and the Company’s industries can have adverse affects on its earnings and financial condition, as well as its customers, dealers and suppliers.In particular, the Company could be adversely affected by the economic impact to its supply base, including those members of the supply base that support the automobile industry. • Changes in relationships with major customers and suppliers could significantly affect the Company’s revenues and profits. • Amendments of the laws and regulations governing our businesses, or the promulgation of new laws andregulations, could have a material impact on the Company’s operations. • We source components from a variety of domestic and global suppliers who may be subject to disruptions from natural or man made causes.Disruptions in our supply of components could have a material and adverse impact on our results of operations or financial position. This list provides examples of factors that could affect the results described by forward-looking statements contained in this Report.However, this list is not intended to be all inclusive.The risk factors disclosed in Item 1A “Risk Factors” of Part II of this Quarterly Report on Form 10-Q and in Part I – Item 1A of our Annual Report on Form 10-K for the year ended December31, 2010, include all known risks our management believes could materially affect the results described by forward-looking statements contained in this Report.However, those risks may not be the only risks we face.Our business, operations, and financial performance could also be affected by additional factors that are not presently known to us or that we currently consider to be immaterial to our operations.In addition, new risks may emerge from time to time that may cause actual results to differ materially from those contained in any forward-looking statements.We believe that the forward-looking statements contained in this Report are reasonable.However, given these risks and uncertainties, we cannot provide you with any guarantee that the anticipated results will be achieved. All forward-looking statements in this Report are expressly qualified in their entirety by the cautionary statements contained in this Sectionand you are cautioned not to place undue reliance on the forward-looking statements contained in this Report as a prediction of actual results. We disclaim any obligation to update or revise information contained in any forward-looking statement to reflect developments or information obtained after the date this Report is filed with the Securities and Exchange Commission. 3 Item 1. Financial Statements SPARTAN MOTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value) March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance of $758 and $996 Inventories Deferred income tax assets Income taxes receivable Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued warranty Accrued customer rebates Accrued compensation and related taxes Accrued vacation Deposits from customers Other current liabilities and accrued expenses Current portion of long-term debt 92 Total current liabilities Other non-current liabilities Long-term debt, less current portion Deferred income tax liabilities Shareholders' equity: Preferred stock, no par value: 2,000 shares authorized (none issued) - - Common stock, $0.01 par value; 40,000 shares authorized; 33,248 and 33,215 outstanding Additional paid in capital Retained earnings Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See Accompanying Notes to Condensed Consolidated Financial Statements. 4 SPARTAN MOTORS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) (Unaudited) Three Months Ended March 31, Sales $ $ Cost of products sold Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating income (loss) ) Other income (expense): Interest expense ) ) Interest and other income 84 66 Total other income (expense) ) ) Earnings (loss) before taxes ) Taxes ) Net earnings (loss) from continuing operations ) Net loss from discontinued operations - ) Net earnings (loss) $ ) $
